Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 contain reference symbols not in parentheses. This should be corrected for clarity in scope. 
Claim 1 recites “the walls”. It is unclear which walls this is referring to as side walls, a top and bottom wall are claimed. 
Claim 1 recites a “height H”,  a “height H1”, a “height H2” and a “height H3”. Examiner suggests that language such as – a first height --, -- a second height --, -- a third height – and –a fourth height – be used for better clarity and/or clear antecedence. Similar language is used for denoting “width W1”, “width W2”, “width W3”, “depth D1”, “depth D2” and “depth D3”. Claims 8 and 14 also uses similar language to claim 1. 
Claim 1 recites “a width W-∆x” and “a width of substantially W-∆x”. It is unclear if “W-∆x” is a symbol for a width or a formula for calculating the width. If it is a formula, it is unclear what ∆x refers to. Similar language is used in claim 8. 
Claim 1, line 6 recites “a bottom rail”. Examiner presumes this should read – the bottom rail --. 
Claims 2 and 9 recite a “depth D3+∆m”. It is unclear if this is a symbol or a formula. If it is a formula, it is unclear what “∆m” represents. Claim 2 similarly recites “a height of at least H3 + ∆n”.
Claim 2 recites “said generally U-shaped cross section channel”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites “the covering member (60)” while claim 1 recites “the covering member (10)”. Examiner presumes these are the same elements and should have the same reference number. 
Claim 4 recites “prevents light from pass by said headrail”. Examiner presumes this should read – prevents light from passing by said headrail --. 
Claim 8 recites “an upper blind”, “a lower blind” and “the blind”. It is unclear what “the blind” is referring to. 
Claim 8, line 6 recites “a bottom rail”. Examiner presumes this should read – the bottom rail --. 
Claim 8, line 12 recites “an upper channel”. Examiner presumes this should read – the upper channel --. 
Claim 8, lines 13-14 recite “a lower blind”. Examiner presumes this should read – the lower blind --. 
Claim 9 recites a height of “H1 + H3”. Similar to claim 1, there are many “height” references and care should be taken to ensure each height is properly identified. 
Claim 10 recites “a lower mounted blind”. Examiner presumes this should read – the lower blind --. 
Claim 14 recites “an upper blind portion”, “a lower blind portion” and “each blind portion”. Examiner presumes “each blind portion” refers to the upper and lower blind portions. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood.  Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-5, 7 -10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai 6,516,856.
In regard to claims 1-5 and 7, with reference to Figures 9-10, Lai ‘856 discloses a transom blind accessory for a window pocket of a height  and width  having side walls, top wall and bottom wall for receiving one or more blind of a width spanning substantially between the walls (note that the blind doesn’t appear positively recited by the claims):
The blind having a headrail (10A), a ladder (24A), slats (23A) and a bottom rail (21A) and wherein the headrail (10A)) has a height (H1) , width (W1) and a depth (D1).
Slats (23A) having a height (H2), width (W2) and a depth (D2).
The bottom rail (21A) having a height (H3), width (W3) and a depth (D3).
At least one elongate covering member (401A) spanning a width of substantially W - ∆x and at least a height (H3).
Wherein said generally U-shaped cross section channel (of 401A) has a lower wall  of a depth D3+∆m, and two upward extending side walls  and having a height of at least H3+∆n which is provides for the covering member (401A) covering at least the bottom rail (21A) and preferable one or more slat (23A). (covers slats when viewed from the bottom)  

    PNG
    media_image1.png
    253
    534
    media_image1.png
    Greyscale

Wherein said lower wall (of 401A) is configured in a complementary manner to rest on a head rail (34A) of a lower mounted blind (31A).  
Wherein said covering member (401A) substantially prevents light from passing by said headrail (34A) and said lower wall (shown above).  
Wherein said side walls include inwardly formed protrusions (65, 69) serving as detents to aid retention.  (shown above)
Wherein said covering member (401A) is configured for displaying an interchangeable panel. (different panels can be hung from the bottom channel)
In regard to claims 8-10 and 12-13 with reference to Figures 9-10, Lai ‘856 discloses a transom blind accessory for a window pocket of a height  and width  having side walls, top wall and bottom wall for receiving an upper blind and a lower blind of a width spanning substantially between the walls:
The upper blind (20A) having a headrail (10A), a ladder (24A), slats (23A) and a bottom rail (21A).
Wherein the headrail (10A) has a height H1, width W1 and a depth D1.
Slats (23A) having a height H2, width W2 and a depth D2.
The bottom rail (26) having a height H3, width W3 and a depth D3.
A covering member (401A) having a generally H-shaped cross-section cross section defining an upper channel (41A) and a lower channel (42A) having a cross- section wall (lower wall, shown above), and two extending side walls (shown above) interconnected by said cross-section wall which are configured of sufficient length and width for receiving at least the bottom rail (21A) of the upper blind (8) in the upper channel (41A) of the covering member (600) and said lower channel (42A) for receiving the headrail (34A) of a lower blind (30A). 
Wherein said a cross-section wall (lower wall, shown above)) has a depth D3+Am, and said side walls (shown above) and have a height of at least H1+H3.
Wherein said cross-section wall (lower wall, shown above) is configured to rest on a head rail (34A) of the lower blind (30A).  
Wherein said side walls include inwardly formed protrusions serving as detents to aid retention.  (shown above)
Wherein said covering member (401A) is configured for displaying an interchangeable panel.  (different panels can be hung from the bottom channel)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the  invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai 6,516,856 in view of Yu et al 2009/0101288.
In regard to claim 6 and 11, Lai ‘856 fails to disclose:
Wherein said side walls adjustably connect to said cross-section wall.  
Yu et al ‘288 disclose:
Wherein said cross-section wall (14)(14’) are adjustable.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lai ‘856 to make the side walls adjustably connect to the cross section wall in order to accommodate headrail and bottom rails of various sizes without requiring multiple sized rails. Such an adjustability lower the amount of inventory needed by a retailer. (paragraph [0010]) Furthermore, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai 6,516,856, and in the alternative, if it is held that Lai does not teach a ladder, claims 14-15 are rejected as being unpatentable over Lai 6,516,856 in view of Jackson 6,196,292.
In regard to claim 14 with reference to Figures 9-10, Lai ‘856 discloses a transom blind for a window pocket of a height H and width W having side walls, top wall and bottom wall, which includes: 
An upper blind portion (20A) and a lower blind portion (30A), each blind portion (20A)(30A) of a width W-Ax spanning substantially between the walls.
The upper blind portion (20A) having a headrail (10A), a ladder (24A), slats (23A).
Wherein the headrail (10A) has a height H1, width W1and a depth D1.
Slats (23A) have a height H2, width W2 and a depth D2.
A covering member (401A) which separates said upper blind portion (20A) and lower blind portion (30A) to provide a transom.  
Lai ‘856 fails to disclose:
The lower blind portion has a ladder, slats and a bottom rail wherein the slats have a height H2, a width W2 and a depth D2 and a bottom rail has a height H3, width W3 and a depth D3.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lai ‘856 to make the lower blind portion have a ladder, slats and bottom rail, since Lai ‘856 teaches such blinds are known. Substituting this type of blind would providing a different shading capability for a user that is adjustable on top and bottom. 
Alternatively, if it is held that Lai ‘856 does not disclose a ladder, Jackson ‘292 discloses:
A ladder (34).

Jackson ‘292 further discloses a lower blind portion having a ladder, slats and a bottom rail. It would have been obvious to one having ordinary skill in the art to include a lower blind as taught by Jackson in order to provide a desired lighting effect.  
 In regard to claim 15, Lai ‘856 discloses: 
Wherein said covering member (401A) is configured for displaying an interchangeable panel.   (different panels can be hung from the bottom channel)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634